Title: From John Adams to John Trumbull, 24 January 1795
From: Adams, John
To: Trumbull, John



My dear Sir
Philadelphia January 24.1795

In one of your Letters you once expressed a Wish to know Some Circumstances of the Negotiation of Peace, which might serve to shew whether Mr Jay brought me over to his opinion that We ought not to treat with Mr Oswald, without a Commission to treat with The United States, or whether I brought him over to mine. The inclosed Copies of Letters to Congress, to Vergennes and to Mr Jay himself will throw some light upon that Question.
Ld. Bacon once Said that a Man and his office were never better united than Ld. Coke, and the office of C.J. in a certain Cause.  I say too that a Man and his office were never better matched, than Mr Jay and the Commission for Peace.  No Man did or could behave better but he had not the honour if it could be any to bring me over to that opinion, which I had strenuously contended for while I was alone in the Commission, and before he was united with me in it.
The Passage inclosed in Crotchetts in the Letter to Livingston, must be kept a secret, it was not sent— upon Reflection I thought I ought not to resign—and that although I had Information that convinced me, that Mr Alexander, an Intimate of Mr Franklin had told me in England, that a Commission acknowledging our Independence would not be insisted on, I had not proof that I could produce of the fact, without doing Mischief and there might possibly be Some misrepresentation.  You will in it, the Anxiety and Agitation of my mind at that time, on that Subject. I wrote in August 1782 and thereabouts to many other Persons upon the same subject, who I thought might have some Influence on My Colleagues to animate them to stand out—But it is too much to trouble you with these, on a Point at present of so little Importance.  Be so good as to acknowledge the Rect of this Letter as soon as convenient, and keep the Passage in Crotchetts secret.
I am with much Affection and great Esteem
John Adams